DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 6/13/22 under 37 CFR 1.116, in reply to the final rejection, has been considered.

Election/Restrictions
Claims 3, 6, 11, 12, 14-16, 18-21, 27, 38, and 52-57  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 45 and 46, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/4/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
The amendments and arguments filed on 6/13/22 are acknowledged. Claims 1-2, 4-5, 7-10, 13, 17, 22-26, 28-37, 39-44, and 47-51 are cancelled. New claims 52-57 are added. Claims 3, 6, 11, 12, 14-16, 18-21, 27, 38, 45, 46, and 52-57 are pending. Claims 45 and 46 have been rejoined. Claims 27, 38, 45 and 46 are amended.  
Claims 3, 6, 11, 12, 14-16, 18-21, 27, 38, 45, 46, and 52-57 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to claims 27 and 38 because of the following informalities:  the terms “HC” and “LC” should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 
Claim Rejections Withdrawn
The rejection of claims 26 and 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is rendered moot by cancellation of the claims. 

Conclusion
Claims 3, 6, 11, 12, 14-16, 18-21, 27, 38, 45, 46, and 52-57 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        7/8/22
/BRIAN GANGLE/Primary Examiner, Art Unit 1645